IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,816


EX PARTE OMAR MILES WHITE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-CR-28960-B IN THE 117TH DISTRICT COURT

FROM NUECES COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to failure to comply
with registration requirements and was sentenced to four years' imprisonment. He did not appeal his
conviction. 
	Applicant contends, inter alia, that his plea was involuntary because the sentence agreed to
in the plea bargain and assessed by the trial court was not authorized by law. Applicant pleaded
guilty to a third-degree felony, but the proper offense level for his offense was a state jail felony. The
trial court has entered findings of fact and recommends granting relief, and the findings and
recommendation are supported by the record provided to this Court.
	Relief is therefore granted.  The judgment in cause no. 07-CR-2896-B in the 117th Judicial
District Court of Nueces County is set aside, and Applicant is remanded to the custody of the sheriff
of Nueces County to answer the charges as set out in the indictment.  The trial court shall issue any
necessary bench warrant within 10 days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: June 13, 2012
Do Not Publish